Cohn, J. (dissenting).
The reductions of the assessments directed by the trial court for the tax year under review, to wit, 1943-1944, which bring the valuations for land and buildings appreciably below the figures approved by this court for the preceding tax year, 1942-1943 (People ex rel. Lochiel Apartments v. Miller, 268 App. Div. 983), are not warranted by the evidence in this record. Except for a reasonable allowance for one year’s depreciation upon the buildings, the valuations heretofore approved by this court should have been adhered to in the absence of a showing that the conditions were less favorable. Accordingly, I dissent and vote to modify by fixing the values as follows:

Premises 229 East 79th Street


Land Building Total

$130,000 $539,000 $669,000

Premises 225 East 79th Street


Land. Building Total

$62,500 $294,000' $356,500
Dore, Callahan and Peck, JJ., concur in Per Curiam opinion; Cohn, J., dissents in opinion in which Martin, P. J., concurs.
Orders modified by increasing the assessed values of the properties involved herein as follows:

Premises 229 East 79th Street


Land Building Total

$130,000 $500,000 $630,000

Premises 225 East 79th Street


Land Building Total

$62,500 $285,000 $347,500
As so modified, the orders are affirmed, each with $10 costs and disbursements to the appellants. Settle orders on notice.